Citation Nr: 1035192	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  03-29 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for a gastrointestinal 
disability, to include gastritis, hiatal hernia, and 
gastroesophageal reflux disease (GERD), also claimed as secondary 
to nonsteroidal anti-inflammatory drugs.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to May 1982 
and January 1991 to July 1991, during peacetime and the Persian 
Gulf War.  The Veteran served in the Southwest Asia theater of 
operations from February 17, 1991, to June 13, 1991.        

This appeal comes before the Board of Veterans' Appeals (Board) 
from July 2000 and October 2002 rating decisions of the 
Department of Veterans Affairs (VA), San Juan, the Commonwealth 
of Puerto Rico, Regional Office (RO).  The Veteran disagreed with 
such decisions and subsequently perfected an appeal.   

The Board notes that the Veteran requested a hearing before a 
member of the Board sitting at the RO (Travel Board) and was 
notified that a hearing was scheduled for May 2006.  See April 
2006 Board Hearing Notification Letter; see also October 2003 
"Appeal to Board," VA Form 9.  The Veteran through his 
representative subsequently requested that the RO accept his 
written arguments "in lieu of the scheduled hearing."  See May 
2006 Memorandum from the Veteran's Representative.  No further 
requests for hearings are of record.  As such, the Board finds 
that the Veteran's hearing request is withdrawn. 

In December 2006, the Board remanded this claim for additional 
development, to include obtaining the Veteran's Social Security 
Administration (SSA) records, verifying the Veteran's claimed 
PTSD stressor, and affording the Veteran a VA examination to 
determine the extent and etiology of his PTSD disability.  The 
appeal has now been returned for further review by the Board.  

With regard to the Veteran's service connection claims for an 
acquired psychiatric disorder, to include a nervous condition and 
PTSD (previously adjudicated as service connection for 
depression), a seizure disorder, and hypertension, the Board 
notes that the claims were first denied as not-well-grounded in a 
July 2000 rating decision.  The VCAA eliminated the concept of a 
well-grounded claim.  Section 7(b) of the VCAA states that, in 
the case of a claim for benefits finally denied as being not well 
grounded between July 14, 1999 and November 9, 2000, the claim 
can be re-adjudicated upon the request of the claimant or the 
Secretary's own motion as if the denial had not been made.  Thus, 
the Veteran's service connection claims for an acquired 
psychiatric disorder, to include a nervous condition and PTSD 
(previously adjudicated as service connection for depression), a 
seizure disorder, and hypertension, were reconsidered and again 
denied in an October 2002 rating decision.  The Veteran perfected 
an appeal of such decision.  Thus, the issues of service 
connection for an acquired psychiatric disorder, to include a 
nervous condition and PTSD, a seizure disorder, and hypertension, 
are appropriately captioned above. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric 
disorder, to include PTSD; a seizure disorder; hypertension; a 
bilateral knee disorder; and a gastrointestinal disability, to 
include gastritis, hiatal hernia, and GERD, which he maintains 
are the result of his active duty service.  With regard to the 
service connection claim for a gastrointestinal disability, the 
Veteran also claims that such disability is secondary to 
nonsteroidal anti-inflammatory drugs.  Although the Board regrets 
the additional delay, further development is needed prior to 
adjudicating the merits of the claims.

Acquired Psychiatric Disorder Claim

The Veteran contends that he has an acquired psychiatric 
disorder, to include PTSD, as a result of his military service.  
Specifically, he alleges that, while assigned to the 755th 
Military Police Company in the Southwest Asia theater of 
operations, his unit which was responsible for the custody and 
transport of Enemy Prisoners of War (EPWs) controlled a riot of 
approximately 6,000 EPWs in February 1991.  See July 2006 Type-
Written Statement from the Veteran (regarding his stressors).   

In general, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor, is required.  
See 38 C.F.R. § 3.304(f).  With regard to the second PTSD element 
as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service 
stressor, the evidence necessary to establish that the claimed 
stressor actually varies depending on whether it can be 
determined that the Veteran "engaged in combat with the enemy."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

If it is determined through military citation or other supportive 
evidence that a Veteran engaged in combat with the enemy, and the 
claimed stressors are related to combat, the Veteran's lay 
testimony regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  See 38 
C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a 
determination is made that the Veteran did not "engage in combat 
with the enemy," or the claimed stressor is not related to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other statements as to the occurrence 
of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the Veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that are received by VA on or after 
July 13, 2010; were received by VA before July 13, 2010 but have 
not been decided by a VA regional office as of July 13, 2010; are 
appealed to the Board on or after July 13, 2010; were appealed to 
the Board before July 13, 2010 but have not been decided by the 
Board as of July 13, 2010; or are pending before VA on or after 
July 13, 2010 because the United States Court of Appeals for 
Veterans Claims vacated a Board decision on an application and 
remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 
2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 
15, 2010).  As the Veteran's claim was appealed to the Board 
before July 13, 2010, but had not been decided by the Board as of 
July 13, 2010, the amended regulations apply to the instant 
claim. 

Once the claimed stressor has been verified, the Veteran's 
personal exposure to the event may be implied by the evidence of 
record.  A Veteran need not substantiate his actual presence 
during the stressor event; the fact that the Veteran was assigned 
to and stationed with a unit that was present while such an event 
occurred strongly suggests that he was, in fact, exposed to the 
stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

In this case, review of the evidence of record reveals that in a 
December 2006 remand, the Board determined that further 
development was required, and remanded the acquired psychiatric 
disability claim to the RO/AMC for verification of the Veteran's 
in-service stressor and a VA examination to determine the extent 
and etiology of any currently present acquired psychiatric 
disability, to include PTSD, "if a stressor is verified."  Upon 
remand, the Veteran's in-service stressor was verified.  See May 
2009 CURR/JSRRC Response.  In the August 2009 Supplemental 
Statement of the Case, the RO determined that "this incident 
[the Veteran's stressor], although stressful, did not rise to the 
level of credible supporting evidence of a stressor.  This was 
not a combat action."  However, in light of the amended 
regulations regarding service connection for PTSD, a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, not VA (including the RO and the 
Board), must make a determination as to the whether the Veteran's 
claimed stressor supports a PTSD diagnosis.  See 75 Fed. Reg. 
39,843 (July 13, 2010), with correcting amendments at 75 Fed. 
Reg. 41,092 (July 15, 2010).  Cf. Obert v. Brown, 5 Vet. App. 30 
(1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that 
the Board may not reject medical opinions based on its own 
medical judgment).  Thus, the Board finds that in light of the 
amended regulations regarding service connection for PTSD a VA 
exam is necessary to ascertain whether the Veteran's psychiatric 
disabilities, to include a nervous condition and PTSD, are 
related to his stressor of maintaining order of EPWs in Southwest 
Asia while serving as a military police officer on February 1991.  
Review of the claims folder is negative for any such opinion.  

Seizure Disorder, Hypertension, Bilateral Knee Disorder, and 
Gastrointestinal Disability Claims

Initially, the Board notes that the Veteran's service treatment 
records (STRs) are largely unavailable, specifically the records 
pertaining to his active duty service from January 1991 to July 
1991.  Only the Veteran's STRs dated from September 1981 to 
September 1982 are of record.  After extensive attempts to locate 
and obtain the Veteran's STRs (see April 2002 Request Letter to 
the Puerto Rico National Guard; May 2002 VA Request for 
Information), in an August 2002 notice letter, the RO informed 
the Veteran of alternative forms of evidence he could provide in 
light of the unavailability of his STRs.  In cases such as these, 
where the STRs are largely unavailable, VA has a heightened duty 
to explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

A service connection claim requires medical evidence of a current 
disability, medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence linking 
the current disability to that in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The record shows that the Veteran is currently variously 
diagnosed with a seizure disorder (epilepsy), status-post 
bilateral knee arthroscopy, hiatal hernia with GERD, and 
hypertension.  See November 1993 Medical Certificate, Mayaguez VA 
Outpatient Clinic (OPC) (hypertension); March 1999 Medical 
Certificate, Mayaguez VA OPC (hypertension); October 2001 Mental 
Impairment Evidence Report from Dr. B.T.M. (epilepsy, status-post 
bilateral knee arthroscopies, history gastritis); May 2002 VA 
General Medicine Examination Report (seizure disorder, status-
post operatory meniscal tear bilateral knees, hiatal hernia with 
GERD).   
	
The Veteran attributes his seizure disability, bilateral knee 
disability, gastrointestinal disabilities, and hypertension to 
his service, including chemical exposure while serving in the 
Southwest Asia theater of operations.  See January 2003 
"Statement in Support of Claim," VA Form 21-4138 (Notice of 
Disagreement); October 2003 "Appeal to the Board," VA Form 9 
(Substantive Appeal).  

The Veteran has currently diagnosed seizure, hypertension, 
bilateral knee, and gastrointestinal disabilities, and the 
evidence of record includes statements submitted by the Veteran 
and on his behalf of in-service incurrence, including chemical 
exposure while serving in the Southwest Asia theater of 
operations.  Based on the foregoing, a VA exam is necessary to 
ascertain whether the Veteran's currently diagnosed seizure 
disorder (epilepsy), status-post bilateral knee arthroscopy, 
hiatal hernia with GERD, and hypertension are related to service, 
to include chemical exposure while serving in the Southwest Asia 
theater of operations.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4).  The fulfillment of the duty to assist requires a 
thorough and contemporaneous medical examination that considers 
prior medical examinations and treatment in order to conduct a 
complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2.  
Where further evidence, or clarification of the evidence, is 
needed for proper appellate decision-making, a remand to the RO 
is required.  38 C.F.R. § 19.9(a)(1).

Further review of the claims folder reveals that the Veteran also 
claims that his gastrointestinal disabilities are secondary to 
nonsteroidal anti-inflammatory drugs.  See October 2001 Mental 
Impairment Evidence Report from Dr. B.T.M. (history gastritis 
secondary to nonsteroidal anti-inflammatory drugs).  However, 
review of the evidence of record is unclear as to whether the 
Veteran is also claiming service connection for his 
gastrointestinal disabilities on a secondary basis, specifically 
whether the Veteran is treated with nonsteroidal anti-
inflammatory drugs for a service-connected disability.  Thus, the 
AMC/RO should request clarification from the Veteran regarding 
whether he is claiming service connection for his 
gastrointestinal disabilities (variously diagnosed as hiatal 
hernia and GERD and claimed as gastritis) is related to a 
service-connected disability, and if so, provide notice as to the 
requirements for a secondary service connection claim and develop 
the service connection for a gastrointestinal disability, to 
include gastritis, hiatal hernia, and GERD, as such.     

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request a response 
from the Veteran regarding whether he is 
also claiming secondary service connection 
for his gastrointestinal disabilities 
(variously diagnosed as hiatal hernia and 
GERD and claimed as gastritis), 
specifically whether such disability is 
related to a service-connected disability.  

2.  If the Veteran is claiming a secondary 
service connection for a gastrointestinal 
disability, the RO/AMC must issue a VCAA 
letter in order to ensure that all 
notification and development action 
required by the VCAA is completed, 
specifically to include sending a letter to 
the Veteran which informs him of the 
requirements to establish a secondary 
service connection claim under 38 C.F.R. § 
3.310 (2009).
	
3.  After completion of the above-
requested development, the Veteran should 
be afforded a VA examination to determine 
the nature and etiology of any of the 
following:  seizure disorder to include 
epilepsy; hypertension; bilateral knee 
disorder, to include status-post bilateral 
knee arthroscopy, and gastrointestinal 
disorder, to include hiatal hernia with 
GERD.  Specifically, the VA examiner 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any current 
seizure disorder, bilateral knee disorder, 
hypertension, and gastrointestinal 
disorder, to include hiatal hernia with 
GERD, are related to the Veteran's 
service, to include chemical exposure 
while serving in the Southwest Asia 
theater of operations.  

A complete rationale should be provided 
for any opinion.  The claims file should 
be made available to the examiner for 
review.  The entire claims file must be 
reviewed by the examiner in conjunction 
with the examination and the report should 
state that such review has been 
accomplished.

4.  The RO/AMC should also schedule the 
Veteran for a VA psychiatric examination 
for the purpose of determining the extent 
and nature of any currently present 
acquired psychiatric disability, to include 
PTSD, and determine the etiology of any 
current psychiatric disability diagnosis.  
The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed. Any indicated 
tests should be accomplished. A rationale 
for any opinion expressed should be 
provided. 

Based on examination findings, historical 
records, and medical principles, the VA 
examiner should give a medical opinion, 
with full rationale, as to the likely 
etiology of any currently present 
psychiatric disability, to include PTSD, 
and specifically whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any current psychiatric 
disability is etiologically related to the 
Veteran's military service.  If the 
examiner diagnoses the Veteran as having 
PTSD, the examiner should specifically 
identify the verified stressor(s) which 
is(are) responsible for such diagnosis, to 
include the Veteran's verified stressor of 
maintaining order of Enemy Prisoners of War 
(EPWs) in Southwest Asia while serving as a 
military police officer on February 1991 
(see May 2009 CURR/JSRRC Response).  A 
complete rationale should be provided for 
any opinion.

5.  Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's service connection claims 
for an acquired psychiatric disorder, to 
include PTSD; a seizure disorder; 
hypertension; a bilateral knee disorder; 
and a gastrointestinal disability, to 
include gastritis, hiatal hernia, and 
GERD.  If the service connection claims 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case as to 
the issues remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHNATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


